Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed August 23, 2022. 

Amendments
           Applicant's response and amendments, filed August 23, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 3, 5-7, 10-11, 15, 18-32, 34, 37-38, 40, and 42-49, and amended Claims 4, 35-36, 41, and 52.
	Claims 1-2, 4, 8-9, 12-14, 16-17, 33, 35-36, 39, 41, and 50-52 are pending.

The amendment filed August 23, 2022 is objected to for failing to comply with MPEP §1.121 Manner of making amendments in applications.
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 
	The correct status of Claims 8-9 and 50 is (Withdrawn).

Priority
This application is a 371 of PCT/US2018/25183 filed March 29, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/478,357 filed on March 29, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
	
Election/Restrictions
Applicant has elected with traverse the following species, wherein:
i) the alternative oxidation-resistant amino acids are V351 and L358; as recited in Claims 2, 8, and 33; 
ii) the alternative viral vector is AAV, as recited in Claim 12; 
iii) the alternative AAV vector serotype is AAVrh10, as recited in Claims 14 and 16; 
iv) the alternative administration step is intrapleural, as recited in Claim 37; and
v) the alternative genotype is a null allele and a Z allele, as recited in Claim 51.

Response to Arguments
Applicant argues that the species have a general inventive concept of an oxidation-resistant alpha 1-antitrypsin that has an oxidation-resistant amino acid. 
Applicant’s argument(s) has been fully considered, but is not persuasive. As discussed in the prior Office Action, Insley et al (U.S. Patent 4,711,848; of record) previously disclosed an AAT transgene encoding a mutation at position 358, wherein the wildtype amino acid is oxidation-sensitive and the amino acid substitution provides a more stable protein. Thus, the general inventive concept does not contribute over the prior art. 
	 
Claims 1-2, 4, 8-9, 12-14, 16-17, 33, 35-36, 39, 41, and 50-52 are pending.
	Claims 8-9 and 50 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-2, 4, 12-14, 16-17, 33, 35-37, 39, 41, and 51-52 are under consideration. 

Priority
This application is a 371 of PCT/US18/25183 filed on March 29, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/478,357 filed on March 29, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 6247835 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
With respect to Claim 41, the disclosure of 62478357 is silent to achieving AAT serum levels after administration that are greater than about 80mg/dL.
Support for Claim 41 may be found in claims 41 of PCT/US18/25183 filed on March 29, 2018.
Accordingly, the effective priority date of the instant Claim 41 is granted as March 29, 2018. 


If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1. 	The prior rejection of Claims 41 and 52 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendments to the claims to cancel recitation of “about”, which the Examiner finds persuasive. 

2. 	The prior rejection of Claim(s) 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of Applicant’s amendments to the claims to recite “both position 358 and position 351”, which the Examiner finds persuasive. 

3. 	The prior rejection of Claim(s) 51-52 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of Applicant’s argument that the terms “Z allele”, “null allele”, and “S allele” are terms which would be understood by those of ordinary skill in the art, which the Examiner finds persuasive. 

4. 	The prior rejection of Claim(s) 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of Applicant’s argument that the amout of vector administered in Claim 35 may result in AAT serum levels other than that recited in Claim 41, which the Examiner finds persuasive. 

5. 	Claim(s) 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the step of administering to the subject “an effective amount” to prevent, inhibit or treat emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal.
	Claim 41 recites wherein AAT levels in serum after administration are greater than about 80 mg/dL.
Either this is an inherent property of (that naturally flows from) the thus-administered viral vector effective to prevent, inhibit, or treat the conditions of the independent claim, or it is not. 
The claim denotes that not all of the structures/method steps of the independent claim are able to achieve the functional property(ies) recited in the dependent claim(s). 
To the extent it is not an inherent property (that naturally flows) from the product/method of the independent claim, then the claim is considered indefinite for failing to recite the structure(s) and/or method step(s) that is necessary and sufficient to cause the recited functional language. 
The “wherein” clause merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the structure(s)/method step(s) recited in the independent claim, and thus the ordinary artisan would not know what modification(s) must be made in order to fulfill the instant recitation(s). 
The specification fails to disclose a first viral vector encoding an oxidation-resistant AAT comprising an oxidation-resistant amino acid that, upon administration to the subject at an effective amount, is capable of preventing, inhibiting or treating emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal, yet is not capable of producing AAT levels in serum after administration are greater than about 80 mg/dL, as opposed to a second viral vector encoding an oxidation-resistant AAT comprising an oxidation-resistant amino acid that, upon administration to the subject at an effective amount, is capable of preventing, inhibiting or treating emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal, is capable of producing AAT levels in serum after administration are greater than about 80 mg/dL.
The specification fails to disclose a first method step of administering an effective amount of a viral vector encoding an oxidation-resistant AAT comprising an oxidation-resistant amino acid that is capable of preventing, inhibiting or treating emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal, yet is not capable of producing AAT levels in serum after administration are greater than about 80 mg/dL, as opposed to a second method step of administering an effective amount of a viral vector encoding an oxidation-resistant AAT comprising an oxidation-resistant amino acid that is capable of preventing, inhibiting or treating emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal, is capable of producing AAT levels in serum after administration are greater than about 80 mg/dL.
The specification fails to disclose what modification(s) to a first viral vector encoding an oxidation-resistant AAT comprising an oxidation-resistant amino acid that, upon administration to the subject at an effective amount, is capable of preventing, inhibiting or treating emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal, is not capable of producing AAT levels in serum after administration are greater than about 80 mg/dL necessarily and predictably transforms said viral vector encoding an oxidation-resistant AAT comprising an oxidation-resistant amino acid that, upon administration to the subject at an effective amount, is capable of preventing, inhibiting or treating emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal, is now capable of producing AAT levels in serum after administration are greater than about 80 mg/dL.
The specification fails to disclose what modification(s) to a first method step of administering an effective amount of a viral vector encoding an oxidation-resistant AAT comprising an oxidation-resistant amino acid that is capable of preventing, inhibiting or treating emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal, is not capable of producing AAT levels in serum after administration are greater than about 80 mg/dL necessarily and predictably transforms said method step of administering an effective amount of a viral vector encoding an oxidation-resistant AAT comprising an oxidation-resistant amino acid that is now capable of preventing, inhibiting or treating emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal, is capable of producing AAT levels in serum after administration are greater than about 80 mg/dL.
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Appropriate correction is required.

Response to Arguments
Applicant argues that Claim 41 clarifies that the amount of vector administered results in AAT serum levels that are greater than 80 mg/dL.
Applicant’s argument(s) has been fully considered, but is not persuasive. The claim is considered indefinite for failing to recite the structure(s) and/or method step(s) that is necessary and sufficient to cause the recited functional language. For example, Claims 35 and 41 fail to recite the dosage of the vector to be administered that achieves the functional language recited in Claim 41. 
The specification fails to disclose a first viral vector encoding an oxidation-resistant AAT comprising an oxidation-resistant amino acid that, upon administration to the subject at an effective amount (syn. vector dosage), is capable of preventing, inhibiting or treating emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal, yet is not capable of producing AAT levels in serum after administration are greater than about 80 mg/dL necessarily and predictably transforms said viral vector encoding an oxidation-resistant AAT comprising an oxidation-resistant amino acid that, upon administration to the subject at an effective amount (syn. vector dosage), is capable of preventing, inhibiting or treating emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal, is now capable of producing AAT levels in serum after administration are greater than about 80 mg/dL.

When functional claim language is found indefinite, it typically lacks an adequate written description under §112(a), because an indefinite, unbounded functional limitation would cover a plurality of undisclosed structures and/or method steps of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Thus, in most cases, a §112(b) rejection that is based on functional language having unclear (or no) claim boundaries should be accompanied by a rejection under §112(a) based on failure to provide a written description for the claim. See MPEP 2173.05(g).
	
6. 	Claim(s) 35-36, 39, 41, and 51-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the step of administering to the subject “an effective amount” to prevent, inhibit or treat emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal.
Claim 36 recites the step of administering to the subject “an effective amount” to prevent, inhibit or treat oxidative damage to the lung.
Effective to treat what symptom, pathology, or phenotype? 
The recitation implies a genus of undisclosed phenotypes by which the “effective amount” is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
The specification discloses the amount effective of the viral vector is administered at dosages [parameter 1] and for periods of time necessary [parameter 2], to achieve a desired therapeutic result (pg 15, lines 22-23), whereby it is axiomatic that “desired…result” is an arbitrary and subjective determination. 
The specification discloses that while administration routes may augment serum AAT levels, the challenge for effective AAT gene therapy is to achieve the threshold levels of AAT for successful protection of the alveolar structures from neutrophil proteolytic activity of serum AAT levels above 11uM (pg 16, lines 10-12). Attempts of gene therapy targeted to the lung have been frustrated by the anti-pathogen immune and physical defenses of the epithelium, and the deficiency of viral receptors on the respiratory epithelial apical surface. None have achieved therapeutic levels, and the respiratory epithelial route has not been developed for clinical trials (pg 16, lines 19-20).
It is axiomatic that if therapeutic levels have not been achieved, and therefore no real-world, clinically meaningful treatment, then therapeutic levels sufficient to inhibit and/or prevent the recited diseases/disorders/conditions have also not been achieved. 
Flotte et al (U.S. 2016/0186211) is considered relevant prior art for having disclosed a method of treating AAT deficiency in a subject, the method comprising the step of administering a recombinant AAV viral vector encoding an AAT protein. Flotte et al disclosed the clinical outcome parameter may be selected from the group consisting of: serum levels of the AAT protein, presence of intracellular AAT globules, presence of inflammatory foci, breathing capacity, cough frequency, phlegm production, frequency of chest colds or pneumonia, and tolerance for exercise. Intracellular AAT globules or inflammatory foci are evaluated in tissues affected by the AAT deficiency, including, for example, lung tissue or liver tissue [0062].
If there are multiple parameters to measure “effective amount”, yet each yields a different result, then the claim may be indefinite because it is unclear which phenotypic result is to be achieved to determine infringement. 
Appropriate correction is required. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims.

Response to Amendment
Applicant fails to articulate how amendments to Claims 35-36 overcome the rejection.

7. 	Claim(s) 35-36, 39, 41, and 51-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 35 recites the step of administering to the subject “an effective amount” to prevent, inhibit or treat emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal.
Claim 36 recites the step of administering to the subject “an effective amount” to prevent, inhibit or treat oxidative damage to the lung.
	Claim 41 recites wherein AAT levels in serum after administration are greater than about 80 mg/dL. 
Claim 41 denotes that not all of the structures/method steps of the independent claim are able to achieve the functional property(ies) recited in the dependent claim(s). 
To the extent it is not an inherent property (that naturally flows) from the product/method of the independent claim, then the claim is considered to lack adequate written description for failing to recite the structure that is necessary and sufficient to cause the recited functional language. 
The “wherein” clause merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the structure(s)/method step(s) recited in the independent claim, and thus the ordinary artisan would not know what modification(s) must be made in order to fulfill the instant recitation(s). 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The claims are broad for reciting “an effective amount”. Effective to do what? The specification discloses the amount effective of the viral vector is administered at dosages [parameter 1] and for periods of time necessary [parameter 2], to achieve a desired therapeutic result (pg 15, lines 22-23), whereby it is axiomatic that “desired…result” is an arbitrary and subjective determination. 
The specification discloses that while administration routes may augment serum AAT levels, the challenge for effective AAT gene therapy is to achieve the threshold levels of AAT for successful protection of the alveolar structures from neutrophil proteolytic activity of serum AAT levels above 11uM (pg 16, lines 10-12). Attempts of gene therapy targeted to the lung have been frustrated by the anti-pathogen immune and physical defenses of the epithelium, and the deficiency of viral receptors on the respiratory epithelial apical surface. A variety of AAV vectors have been assessed by this route in experimental animals, including serotypes 1, 2, 5, 6, 9, 8, 9, rh.10, rh.20, rh.46, rh.64R1, hu.48R3, cy.5R4, and AAV6.2 (F129L). None have achieved therapeutic levels, and the respiratory epithelial route has not been developed for clinical trials (pg 16, lines 19-20).
It is axiomatic that if therapeutic levels have not been achieved, then therapeutic levels sufficient to inhibit and/or prevent the recited diseases/disorders/conditions have also not been achieved. AAT serum levels greater than 11uM are necessary to prevent lung disease. 
Wozniak et al (Challenges and Prospects for Alpha-1 Antitrypsin Deficiency Gene Therapy, Human Gene Therapy 26(11): 709-718, available online August 5, 2015; of record in specification) is considered relevant prior art for having taught that while human clinical trials using intramuscular viral transfer with AAV1 and AAV2 vectors of the AAT gene demonstrated its safety, but did not achieve a protective level of AAT greater than 11 uM in serum. The factors affecting transgene expression levels, such as site of administration, dose and type of vector, and activity of the immune system, are crucial variables for optimizing the clinical effectiveness of gene therapy in AATD subjects (Abstract). Wozniak et al taught that only a small percentage (<3%) of AAT synthesized by modified cells reaches its target destination in the lungs because only small fraction of serum AAT could cross through the alveolar capillary endothelial and also epithelial barrier into the interstitium and alveolar spaces (pg 713, col. 1). Wozniak et al taught that in a first AAT gene therapy trial, administered intramuscularly, only 1 out of 12 patients demonstrated an increase in serum M-AAT protein level at day 30 after injection, although the level only slightly exceeded the detection level at 82nM (syn. 0.082uM). In a second AAT gene therapy trial, administered intramuscularly, AAT serum concentration rose only to 0.1% of its protective level. In a third AAT gene therapy trial, serum AAT concentration was insufficient to achieve the protective threshold of greater than 11uM (pg 715, col. 2).
The specification fails to disclose a first method step of administering an effective amount of a viral vector encoding an oxidation-resistant AAT comprising an oxidation-resistant amino acid that is capable of treating emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal, yet is not capable of preventing and/or inhibiting said diseases. 
The specification fails to disclose what modification(s) to a first method step of administering an effective amount of a viral vector encoding an oxidation-resistant AAT comprising an oxidation-resistant amino acid that is capable of treating emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal, yet is not capable of inhibiting and/or preventing said diseases, necessarily and predictably transforms said method step into one that necessarily and predictably inhibits and/or prevents said diseases.

The breadth of the claims reasonably encompasses an enormous genus of anatomically distinct administration routes by which the viral vector may be administered to the subject, including intravenously, intramuscularly, subcutaneously, intraperitoneally, intrathecally, intranasally, into the hepatic portal vein, parenterally, intracerebrally, orally, by inhalation, intrabronchially, or intrapleurally. 
Flotte et al (U.S. 2016/0186211) is considered relevant prior art for having disclosed a method of treating AAT deficiency in a subject, the method comprising the step of administering a recombinant AAV viral vector encoding an AAT protein. Flotte et al disclosed the rAAV vector may be administered intravenously, intramuscularly, subcutaneously, intraperitoneally, intrathecally, intranasally, into the hepatic portal vein, parenterally, intracerebrally, orally, by inhalation, or other routes [0022, 83]. 
Flotte et al disclosed the clinical outcome parameter may be selected from the group consisting of: serum levels of the AAT protein, presence of intracellular AAT globules, presence of inflammatory foci, breathing capacity, cough frequency, phlegm production, frequency of chest colds or pneumonia, and tolerance for exercise. Intracellular AAT globules or inflammatory foci are evaluated in tissues affected by the AAT deficiency, including, for example, lung tissue or liver tissue [0062].
	The specification discloses hypothetical injectable depot formulations (pg 14, line 33), and controlled or sustained release reservoirs (pg 15, lines 8-10); however, no such working examples are demonstrated, nor is there any disclosure of where these formulations are to be placed within the host subject’s body, what viral vector dosage is to be present in these reservoirs, etc… so as to achieve a real-world, clinically meaningful prevention, inhibition, or treatment of the plurality of disease/disorder conditions recited in the independent claims, as well as necessarily and predictably achieve AAT serum levels greater than about 80 mg/dL after administration. 
The specification fails to disclose a first depot formulation administered to the subject that is not capable of treating, preventing and/or inhibiting emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal, as opposed to a second depot formulation that is administered in an effective amount that is now necessarily and predictably capable of treating and/or inhibiting and/or preventing emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal. 
The specification fails to disclose a first amount of a viral vector that, when administered to the subject intracerebrally or orally, is therapeutically effective to achieve a clinically meaningful, real-world result of treating, preventing and/or inhibiting emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal, as opposed to a second amount of a viral vector that, when administered to the subject intracerebrally or orally, is not a therapeutically effective amount to treat and/or inhibit and/or prevent emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal. 
The specification fails to disclose a first amount of a viral vector that, when administered to the subject intranasally or intrathecally, is therapeutically effective to achieve a clinically meaningful, real-world result of treating, but not preventing or inhibiting emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal, as opposed to a second amount of a viral vector that, when administered to the subject subcutaneously, is a therapeutically effective amount to necessarily and predictably treat, inhibit and prevent emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal. 
The specification fails to disclose what modification(s) to a first method step of administering an effective amount of a viral vector encoding an oxidation-resistant AAT comprising an oxidation-resistant amino acid that is capable of treating emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal, yet is not capable of inhibiting and/or preventing said diseases, necessarily and predictably transforms said method step into one that necessarily and predictably inhibits and/or prevents said diseases.
The specification fails to disclose a first viral vector encoding an oxidation-resistant AAT comprising an oxidation-resistant amino acid that, upon administration to the subject at an effective amount, is capable of preventing, inhibiting or treating emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal, yet is not capable of producing AAT levels in serum after administration are greater than about 80 mg/dL, as opposed to a second viral vector encoding an oxidation-resistant AAT comprising an oxidation-resistant amino acid that, upon administration to the subject at an effective amount, is capable of preventing, inhibiting or treating emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal, is capable of producing AAT levels in serum after administration are greater than about 80 mg/dL.
The specification fails to disclose a first method step of administering an effective amount of a viral vector encoding an oxidation-resistant AAT comprising an oxidation-resistant amino acid that is capable of preventing, inhibiting or treating emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal, yet is not capable of producing AAT levels in serum after administration are greater than about 80 mg/dL, as opposed to a second method step of administering an effective amount of a viral vector encoding an oxidation-resistant AAT comprising an oxidation-resistant amino acid that is capable of preventing, inhibiting or treating emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal, is capable of producing AAT levels in serum after administration are greater than about 80 mg/dL.
The specification fails to disclose what modification(s) to a first viral vector encoding an oxidation-resistant AAT comprising an oxidation-resistant amino acid that, upon administration to the subject at an effective amount, is capable of preventing, inhibiting or treating emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal, is not capable of producing AAT levels in serum after administration are greater than about 80 mg/dL necessarily and predictably transforms said viral vector encoding an oxidation-resistant AAT comprising an oxidation-resistant amino acid that, upon administration to the subject at an effective amount, is capable of preventing, inhibiting or treating emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal, is now capable of producing AAT levels in serum after administration are greater than about 80 mg/dL.
The specification fails to disclose what modification(s) to a first method step of administering an effective amount of a viral vector encoding an oxidation-resistant AAT comprising an oxidation-resistant amino acid that is capable of preventing, inhibiting or treating emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal, is not capable of producing AAT levels in serum after administration are greater than about 80 mg/dL necessarily and predictably transforms said method step of administering an effective amount of a viral vector encoding an oxidation-resistant AAT comprising an oxidation-resistant amino acid that is now capable of preventing, inhibiting or treating emphysema, COPD, respiratory distress syndrome or fibrotic interstitial lung disease in a mammal, is capable of producing AAT levels in serum after administration are greater than about 80 mg/dL.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Accordingly, one of ordinary skill in the art, reading the limited information disclosed in the specification and knowledge of what had been taught in the prior art would immediately recognize that Applicant simply is not in possession of the enormous genus of method steps by which the broad genus of viral vectors are to be administered via the broad genus of anatomical routes in a ‘therapeutically effective amount’ so as to necessarily and predictably achieve a clinically meaningful, real-world phenotypic result of inhibiting and/or preventing and/or treating the broad genus of diseases/disorders/conditions recited in the independent claims at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the deficiency(ies) of the independent claims. 

Response to Amendment
Applicant fails to articulate how amendments to Claims 35-36 overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8. 	The prior rejection of Claims 1-2, 4, 12, 17, 33, 35, and 39 under AIA  35 U.S.C. 103 as being unpatentable over Insley et al (U.S. Patent 4,711,848; of record) in view of Kaplitt et al (U.S. 2003/0152914; of record) is withdrawn in light of Applicant’s amendments to Claims 35-36 to recite the step of administering the vector to a pleura of the subject, a limitation neither Insley et al nor Kaplitt et al disclose. 

9. 	Claims 1-2 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Insley et al (U.S. Patent 4,711,848; of record) in view of Kaplitt et al (U.S. 2003/0152914; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Insley et al is considered relevant prior art for having disclosed an AAT transgene encoding a mutation at position 358 (Abstract), wherein the wildtype residue 358 subject to oxidation, reducing biological activity, whereby the amino acid substitution improves a more stable protein (col. 2, lines 45-52).
	Insley et al do not disclose the expression cassette is encoded in a viral expression vector. However, prior to the effective filing date of the instantly claimed invention, Kaplitt et al is considered relevant prior art for having disclosed viral gene therapy vectors for gene therapy, wherein said viral vector encodes an AAT transgene (e.g., Table 1; claims 15-16). 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology and gene therapy expression vectors. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first vector comprising an AAT expression cassette with a second vector, e.g. a viral expression vector, comprising an AAT expression cassette with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would have been motivated to substitute a first vector comprising an AAT expression cassette with a second vector, e.g. a viral expression vector, comprising an AAT expression cassette because viral vectors encoding AAT were previously known in the art to be useful for gene therapy, and Insley et al disclosed the AAT variant comprising an amino acid substitution at position 351 has improved stability as compared to the wildtype residue at position 351 that is subject to oxidation and reduced biological activity. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Insley et al disclosed the modified, oxidation-resistant amino acid may be valine (col. 2, line 5). 
With respect to Claim 12, Kaplitt et al disclosed the viral vector encoding AAT transgene is an adeno-associated virus (AAV) (e.g. claim 15).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Insley does not mention virus.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kaplitt et al disclosed viral gene therapy vectors for gene therapy, wherein said viral vector encodes an AAT transgene (e.g., Table 1; claims 15-16). 

Applicant argues that Insley only mentions that 358 in AAT “may be subject to oxidation”. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims are directed to AAT mutants comprising an amino acid substitution at position 351 and/or 358, wherein said substitution is valine (Claims 2 and 33). Insley et al disclosed AAT mutants comprising an amino acid substitution at position 358 (Abstract), wherein the substituted amino acid may be valine (col. 2, line 5). Insley et al disclosed the wildtype residue at position 358 may be subject to oxidation, reducing the biological activity of AAT, and therefore, substituting that amino acid (methionine) for another may produce a more-stable form of AAT (col. 2, lines 45-52).

Applicant argues that Kaplitt pertains to replication defective viral vectors.
Applicant’s argument(s) has been fully considered, but is not persuasive. Kaplitt et al disclosed the viral vector may be an AAV. The instant claims do not exclude replication-defective viral vectors.
	 
Applicant argues that Kaplitt only mentions AAT three times.
Applicant’s argument(s) has been fully considered, but is not persuasive. That AAT is only mentioned three times does not take away from the prior art recognition that AAT transgenes may be expressed from viral vectors, including AAV viral vectors. 

10. 	Claims 12-14 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Insley et al (U.S. Patent 4,711,848; of record) in view of Kaplitt et al (U.S. 2003/0152914; of record), as applied to Claims 1-2 and 12 above, and in further view of De et al (High Levels of Persistent Expression of A1-Antitrypsin Mediated by the Nonhuman Primate Serotype rh.10 Adeno-associated Virus Despite Preexisting Immunity to Common Human Adeno-associated Viruses, Mol. Ther. 13(1): 67-76, 2006; Applicant’s own work, hereafter De-2, of record in specification).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
	Neither Insley et al nor Kaplitt et al disclose wherein the AAV-A1AT viral vector is pseudotyped, more specifically, the AAV is AAVrh.10.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 13-14 and 16, De-2 (Applicant’s own work) is considered relevant prior art for having taught a method of treating emphysema or A1AT deficiency in a subject, the method comprising the step of administering to the pleura (Abstract, “intrapleural administration”) of said subject a pharmaceutical composition comprising an AAVrh.10 viral vector encoding human A1AT (Title, “AAVrh.10 vector”).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first AAV vector, as disclosed by Kaplitt et al, with a second AAV vector, to wit, AAVrh.10, as taught by De-2, in a method of treating emphysema or A1AT deficiency in a subject with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would have been motivated to substitute to a first AAV vector with a second AAV vector, to wit, AAVrh.10, in a method of treating emphysema or A1AT deficiency in a subject because Applicant had previously successfully demonstrated the ability to perform intrapleural administration of AAVrh.10-hA1AT in a subject, thereby achieving AAT serum levels greater than minimum therapeutic levels (pg 69, col. 1; Figure 3A), whereby Applicant taught that AAVrh.10 is the most effective known AAV vector for intrapleural gene delivery and has the advantage of circumventing human immunity to AAV (Abstract). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Insley et al disclosed the modified, oxidation-resistant amino acid may be valine (col. 2, line 5). 
With respect to Claim 12, Kaplitt et al disclosed the viral vector encoding AAT transgene is an adeno-associated virus (AAV) (e.g. claim 15).
De-2 taught wherein the viral vector encoding AAT transgene is an adeno-associated virus (AAV) (e.g. Title).
With respect to Claim 16, De-2 taught wherein the AAV vector is AAVrh.10 (Title).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that De-2 taught the AAVrh10 was used to deliver wildtype AAT.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< Instant claims are directed to an AAV vector, more specifically AAVrh10, comprising an AAT transgene. De-2 (Applicant’s own work) is considered relevant prior art for having taught a pharmaceutical composition comprising an AAVrh.10 viral vector encoding human A1AT (Title, “AAVrh.10 vector”).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Insley et al disclosed an AAT transgene encoding a mutation at position 358 (Abstract), wherein the wildtype residue 358 subject to oxidation, reducing biological activity, whereby the amino acid substitution improves a more stable protein (col. 2, lines 45-52). Kaplitt et al disclosed viral gene therapy vectors for gene therapy, wherein said viral vector encodes an AAT transgene (e.g., Table 1; claims 15-16). 

11. 	Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Insley et al (U.S. Patent 4,711,848; of record) in view of Kaplitt et al (U.S. 2003/0152914; of record) and De et al (High Levels of Persistent Expression of A1-Antitrypsin Mediated by the Nonhuman Primate Serotype rh.10 Adeno-associated Virus Despite Preexisting Immunity to Common Human Adeno-associated Viruses, Mol. Ther. 13(1): 67-76, 2006; Applicant’s own work, hereafter De-2, of record in specification), as applied to Claims 1-2, 12-14, and 16 above, and in further view of Courtney et al (U.S. Patent 6,072,029).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 2, Insley et al disclosed the modified, oxidation-resistant amino acid may be valine (col. 2, line 5). 
Neither Insley et al, Kaplitt et al, nor De-2 teach/disclose wherein the modified, oxidation-resistant amino acid may be leucine.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 2, Courtney et al is considered relevant prior art for having disclosed human A1AT enzymes in which the methionine 358 residue is substituted for an oxidation-resistant amino acid, wherein the oxidation-resistant amino acid at position 358 may be valine or leucine (col. 2, lines 54-57).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first oxidation-resistant amino acid, e.g. valine, as disclosed by Insley, with a second oxidation-resistant amino acid, to wit, leucine, as disclosed by Courtney et al, in a modified A1AT enzyme with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would have been motivated to substitute to a first oxidation-resistant amino acid, e.g. valine, with a second oxidation-resistant amino acid, to wit, leucine, in a modified A1AT enzyme because Courtney et al disclosed that the oxidation-resistant amino acid may be leucine or valine, thereby yielding a more stable form of A1AT. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Insley et al disclosed the modified, oxidation-resistant amino acid may be valine (col. 2, line 5). 
Courtney et al disclosed the modified, oxidation-resistant amino acid may be valine or leucine (col. 2, lines 54-57).
With respect to Claim 12, Kaplitt et al disclosed the viral vector encoding AAT transgene is an adeno-associated virus (AAV) (e.g. claim 15).
De-2 taught wherein the viral vector encoding AAT transgene is an adeno-associated virus (AAV) (e.g. Title).
With respect to Claims 13-14 and 16, De-2 taught wherein the AAV vector is AAVrh.10 (Title, “AAVrh.10 vector”).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Courtney et al do not cure the defect of Insley et al, Kaplitt et al, and De-2.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Insley et al, Kaplitt et al, and De-2 are discussed above and incorporated herein. Applicant does not contest the teachings of Courtney et al as applied to the obviousness to substitute a first oxidation-resistant amino acid, e.g. valine, as disclosed by Insley, with a second oxidation-resistant amino acid, to wit, leucine, as disclosed by Courtney et al, in a modified A1AT enzyme with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would have been motivated to substitute to a first oxidation-resistant amino acid, e.g. valine, with a second oxidation-resistant amino acid, to wit, leucine, in a modified A1AT enzyme because Courtney et al disclosed that the oxidation-resistant amino acid may be leucine or valine, thereby yielding a more stable form of A1AT. 

12. 	Claims 1-2, 4, 17, and 33 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Insley et al (U.S. Patent 4,711,848; of record) in view of Kaplitt et al (U.S. 2003/0152914; of record) and De et al (High Levels of Persistent Expression of A1-Antitrypsin Mediated by the Nonhuman Primate Serotype rh.10 Adeno-associated Virus Despite Preexisting Immunity to Common Human Adeno-associated Viruses, Mol. Ther. 13(1): 67-76, 2006; Applicant’s own work, hereafter De-2, of record in specification), and Courtney et al (U.S. Patent 6,072,029), as applied to Claims 1-2, 12-14, and 16 above, and in further view of Taggart et al (Oxidation of either Methionine 351 or Methionine 358 in a1-Antitrypsin Causes Loss of Anti-neutrophil Elastase Activity, J. Biol. Chem. 275(35): 27258-27265, 2000; of record in IDS) and McLean et al (Gene targeted therapeutics for liver disease in alpha-1 antitrypsin deficiency, Biologics: Targets & Therapy 3: 63-75, 2009; of record in IDS).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Insley et al, Kaplitt et al, De-2, nor Courtney et al teach/disclose wherein the modified, oxidation-resistant A1AT comprises amino acid substitutions at position 351 and/or 358. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 1 and 4, Taggart et al is considered relevant prior art for having taught replacement of Met351 and/or Met358 for an oxidation-resistant amino acid, to wit valine (M351V, M358V, and M351V/M358V; Figure 8, legend), whereby site-specific mutation of both 351 and 358 would increase oxidative resistance than either single mutant (pg 27263, col. 1; Figure 8). The M351V/M358V double mutant was markedly resistant to oxidative inactivation (Abstract). 
Taggart et al taught that cigarette smoke comprises hydrogen peroxide is a major oxidizing agent in cigarette smoke, that emphysema is associated with A1AT deficiency, and that it is commonly recognized that emphysema develops in cigarette smokers. Taggart et al taught that cigarette smoke comprises hydrogen peroxide is a major oxidizing agent in cigarette smoke, and that it is thought that lung destruction in smokers results from a functional defect in A1AT due to oxidative inactivation (pg 27258, col. 2). Since oxidative inactivation is common in an inflammatory milieu, the oxidant-resistant, 351/358 double-mutant A1AT could circumvent this problem by maintaining its anti-protease activity, even in an oxidant-rich environment (pg 27264, col. 2). 
Similarly, McLean et al is considered relevant prior art for having taught that cigarette smoking markedly accelerates the development of emphysema in individuals with A1AT deficiency because the key Met358 residue in the active site of the A1AT enzyme is easily oxidized. In addition to Met358, Met351 is also susceptible to oxidation, and substitutions for these key methionines for alanines renders the A1AT enzyme resistant to oxidative inactivation (pg 66, col. 2). 
	 
Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify an A1AT enzyme comprising an oxidation-resistant amino acid at position 358, as taught by Insley et al and/or Courtney et al, to further comprise an oxidation-resistant amino acid at position 351, as taught by Taggart et al, in a modified A1AT enzyme with a reasonable expectation of success because Taggart et al taught replacement of Met351 and/or Met358 for an oxidation-resistant amino acid, to wit valine (M351V, M358V, and M351V/M358V; Figure 8, legend), whereby site-specific mutation of both 351 and 358 would increase oxidative resistance than either single mutant (pg 27263, col. 1; Figure 8). The M351V/M358V double mutant was markedly resistant to oxidative inactivation (Abstract). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 2 and 33, Insley et al disclosed the modified, oxidation-resistant amino acid may be valine (col. 2, line 5). 
Courtney et al disclosed the modified, oxidation-resistant amino acid may be valine or leucine (col. 2, lines 54-57).
Taggart et al taught replacement of Met351 and/or Met358 for an oxidation-resistant amino acid, to wit valine (M351V, M358V, and M351V/M358V; Figure 8, legend), whereby site-specific mutation of both 351 and 358 would increase oxidative resistance than either single mutant (pg 27263, col. 1; Figure 8). The M351V/M358V double mutant was markedly resistant to oxidative inactivation (Abstract). 
With respect to Claim 12, Kaplitt et al disclosed the viral vector encoding AAT transgene is an adeno-associated virus (AAV) (e.g. claim 15).
De-2 taught wherein the viral vector encoding AAT transgene is an adeno-associated virus (AAV) (e.g. Title).
With respect to Claims 13-14 and 16, De-2 taught wherein the AAV vector is AAVrh.10 (Title, “AAVrh.10 vector”).
With respect to Claim 17, Kaplitt et al disclosed a pharmaceutical composition comprising said rAAV vector (e.g. [0130], “pharmaceutical compositions”; claim 16).
De-2 taught a pharmaceutical composition comprising said rAAV vector (pg 74, col. 2, Methods). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Taggart et al and McLean et al do not cure the defect of Insley et al, Kaplitt et al, De-2, and Courtney et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Insley et al, Kaplitt et al, De-2, and Courtney et al are discussed above and incorporated herein. Applicant does not contest the teachings of Taggart et al and McLean et al as applied to the obviousness to modify an A1AT enzyme comprising an oxidation-resistant amino acid at position 358, as taught by Insley et al and/or Courtney et al, to further comprise an oxidation-resistant amino acid at position 351, as taught by Taggart et al, in a modified A1AT enzyme with a reasonable expectation of success because Taggart et al taught replacement of Met351 and/or Met358 for an oxidation-resistant amino acid, to wit valine (M351V, M358V, and M351V/M358V; Figure 8, legend), whereby site-specific mutation of both 351 and 358 would increase oxidative resistance than either single mutant (pg 27263, col. 1; Figure 8). The M351V/M358V double mutant was markedly resistant to oxidative inactivation (Abstract). 

13. 	Claims 35-36, 39, and 41 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kaplitt et al (U.S. 2003/0152914; of record) in view of Insley et al (U.S. Patent 4,711,848; of record), and De et al (Intrapleural administration of a serotype 5 adeno-associated virus coding for alpha1-antitrypsin mediates persistent, high lung and serum levels of alpha1-antitrypsin, Mol Ther 10(6):1003–1010, 2004; Applicant’s own work, of record in specification; hereafter De-1).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claims 35-36, Kaplitt et al is considered relevant prior art for having disclosed a method to treat a disease/disorder in a subject (claim 16), e.g. AAT for the treatment of emphysema (Table 1), the method comprising the step of administering to said subject an AAV vector encoding AAT transgene. 

	Kaplitt et al do not disclose wherein the AAT comprises an amino acid substitution at position 358 that is oxidation-resistant. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 35-36, Insley et al is considered relevant prior art for having disclosed an AAT transgene encoding a mutation at position 358 (Abstract), wherein the wildtype residue 358 subject to oxidation, reducing biological activity, whereby the amino acid substitution improves a more stable protein (col. 2, lines 45-52).
Insley et al disclosed the modified, oxidation-resistant amino acid may be valine (col. 2, line 5). 

Neither Kaplitt et al nor Insley et al disclose wherein the AAV-AAT vector is administered to the pleura of the subject. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 35-36, De-1 (Applicant’s own work) is considered relevant prior art for having taught a method of treating emphysema or A1AT deficiency in a subject, the method comprising the step of administering to the pleura (Title, “intrapleural administration”; pg 1008, col. 2, intrapleural vector delivery) of said subject a pharmaceutical composition comprising an AAV viral vector encoding human A1AT. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first AAT transgene, as disclosed by Kaplitt et al, with a second AAT transgene, to wit, encoding an oxidation-resistant amino acid at position 358, as disclosed by Insley et al, in a method of treating emphysema or A1AT deficiency in a subject with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would have been motivated to substitute a first AAT transgene with a second AAT transgene, to wit, encoding an oxidation-resistant amino acid at position 358, in a method of treating emphysema or A1AT deficiency in a subject because Insley et al disclosed that AAT is subject to oxidation upon exposure to tobacco smoke or other oxidizing pollutants, which reduces AAT biological activity; whereas, the amino acid substitution is an improvement to produce a more stable protein (col. 2, lines 45-52).
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first viral vector administration route, as disclosed by Kaplitt et al, with a second viral vector administration route, to wit, intrapleural, as taught by De-1, in a method of treating emphysema or A1AT deficiency in a subject with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would have been motivated to substitute to a first viral vector administration route with a second viral vector administration route, to wit, intrapleural, in a method of treating emphysema or A1AT deficiency in a subject because Applicant had previously successfully demonstrated the ability to perform intrapleural administration of AAV-hA1AT in a subject, thereby achieving AAT serum levels of about 90 mg/dL (syn. 900ug/mL), whereby Applicant taught that serum levels of at least 570ug/mL are required to provide sufficient amounts of A1AT enzyme to protect the lung (pg 1003, col. 1, Introduction). Applicant taught wherein the method provides a more efficient route of administration than the intramuscular route, sustaining higher levels of human AAT, particularly in the lung, the organ where AAT exerts its protective effect, and the method may be performed in humans (pg 1006, col. 2, “The present study describes a novel, feasible, and efficient strategy to treat A1AT deficiency in humans”).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 39, Kaplitt et al disclosed wherein the subject is human [0113].
De-1 taught wherein the method may be performed in humans (pg 1006, col. 2, “The present study describes a novel, feasible, and efficient strategy to treat A1AT deficiency in humans”).
With respect to Claim 41, De-1 taught wherein the AAT serum levels after administration are greater than 80 mg/dL (syn. 800 ug/mL; Abstract, “intrapleural administration of the AAV5-hA1AT vector mediated serum AAT levels of about 900 ug/mL”).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that De-1 do not cure the defect of Insley et al and Kaplitt et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Insley et al and Kaplitt et al are discussed above and incorporated herein. Applicant does not contest the teachings of De-1 as applied to the obviousness to substitute a first viral vector administration route, as disclosed by Kaplitt et al, with a second viral vector administration route, to wit, intrapleural, as taught by De-1, in a method of treating emphysema or A1AT deficiency in a subject with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would have been motivated to substitute to a first viral vector administration route with a second viral vector administration route, to wit, intrapleural, in a method of treating emphysema or A1AT deficiency in a subject because Applicant had previously successfully demonstrated the ability to perform intrapleural administration of AAV-hA1AT in a subject, thereby achieving AAT serum levels of about 90 mg/dL (syn. 900ug/mL), whereby Applicant taught that serum levels of at least 570ug/mL are required to provide sufficient amounts of A1AT enzyme to protect the lung (pg 1003, col. 1, Introduction). Applicant taught wherein the method provides a more efficient route of administration than the intramuscular route, sustaining higher levels of human AAT, particularly in the lung, the organ where AAT exerts its protective effect, and the method may be performed in humans (pg 1006, col. 2, “The present study describes a novel, feasible, and efficient strategy to treat A1AT deficiency in humans”).

14. 	Claims 35-36, 39, and 51-52 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kaplitt et al (U.S. 2003/0152914; of record) in view of Insley et al (U.S. Patent 4,711,848; of record), and De et al (Intrapleural administration of a serotype 5 adeno-associated virus coding for alpha1-antitrypsin mediates persistent, high lung and serum levels of alpha1-antitrypsin, Mol Ther 10(6):1003–1010, 2004; Applicant’s own work, of record in specification; hereafter De-1), as applied to Claims 35-36, 39, and 41 above, and in further view of Chiuchiolo et al (Intrapleural Administration of an AAVrh.10 Vector Coding for Human a1-Antitrypsin for the Treatment of a1-Antitrypsin Deficiency, Human Gene Therapy Clinical Development 24: 161-173, 2013; Applicant’s own work, of record in specification).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Kaplitt et al, Insley et al, nor De-1 teach/disclose wherein the subject to be treated is a human subject comprising a null allele and/or a Z allele causal for serum AAT levels less than 11uM. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 35-36 and 51-52, Chiuchiolo et al (Applicant’s own work) is considered relevant prior art for having taught a method of treating emphysema or A1AT deficiency in a subject, the method comprising the step of administering to the pleura (Title, “intrapleural administration”) of said subject a pharmaceutical composition comprising an AAVrh.10 viral vector encoding human A1AT (Title, “AAVrh.10 vector”). Chiuchiolo et al taught the mouse and non-human primate animal model toxicology study was designed to provide confidence of the safety for a phase I/II trial to assess the safety and preliminary measure of efficacy of the AAVrh.10hA1AT vector intrapleurally administered to A1AT-deficient individuals with the ZZ or Z Null genotype and serum A1AT levels less than 11 uM (pg 171, col. 1, Clinical trial). 
Chiuchiolo et al cites Alam et al (pg 171, col. 2, References, evidencing that those of ordinary skill in the art previously recognized that “Oxidation of Z A1AT by cigarette smoke…[is a]… mechanism of early-onset emphysema”).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first human suffering from emphysema or A1AT-deficiency, as taught/disclosed by Kaplitt et al and/or De-1, with a second human suffering from emphysema or A1AT-deficiency, to wit, humans comprising a null allele and/or a Z allele, in a method of treating emphysema or A1AT deficiency in a subject with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would have been motivated to substitute to a first human suffering from emphysema or A1AT-deficiency with a second human suffering from emphysema or A1AT-deficiency, to wit, humans comprising a null allele and/or a Z allele, in a method of treating emphysema or A1AT deficiency in a subject because Applicant had previously successfully demonstrated the ability to perform intrapleural administration of AAVrh.10-hA1AT in a subject, thereby achieving AAT serum levels greater than minimum therapeutic levels, whereby Applicant taught that the mouse and non-human primate animal model toxicology study was designed to provide confidence of the safety for a phase I/II trial to assess the safety and preliminary measure of efficacy of the AAVrh.10hA1AT vector intrapleurally administered to A1AT-deficient individuals with the ZZ or Z Null genotype and serum A1AT levels less than 11 uM (pg 171, col. 1, Clinical trial).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 39, Kaplitt et al disclosed wherein the subject is human [0113].
De-1 taught wherein the method may be performed in humans (pg 1006, col. 2, “The present study describes a novel, feasible, and efficient strategy to treat A1AT deficiency in humans”).
Chiuchiolo et al taught the mouse and non-human primate animal model toxicology study was designed to provide confidence of the safety for a phase I/II trial to assess the safety and preliminary measure of efficacy of the AAVrh.10hA1AT vector intrapleurally administered to A1AT-deficient individuals with the ZZ or Z Null genotype and serum A1AT levels less than 11 uM (pg 171, col. 1, Clinical trial).
With respect to Claim 41, De-1 taught wherein the AAT serum levels after administration are greater than 80 mg/dL (syn. 800 ug/mL; Abstract, “intrapleural administration of the AAV5-hA1AT vector mediated serum AAT levels of about 900 ug/mL”).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 
	 
Response to Arguments
Applicant argues that Chiuchiolo et al do not cure the defect of Insley et al, Kaplitt et al, and De-1.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Insley et al, Kaplitt et al, and De-1 are discussed above and incorporated herein. Applicant does not contest the teachings of Chiuchiolo et al as applied to the obviousness to substitute a first human suffering from emphysema or A1AT-deficiency, as taught/disclosed by Kaplitt et al and/or De-1, with a second human suffering from emphysema or A1AT-deficiency, to wit, humans comprising a null allele and/or a Z allele, in a method of treating emphysema or A1AT deficiency in a subject with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would have been motivated to substitute to a first human suffering from emphysema or A1AT-deficiency with a second human suffering from emphysema or A1AT-deficiency, to wit, humans comprising a null allele and/or a Z allele, in a method of treating emphysema or A1AT deficiency in a subject because Applicant had previously successfully demonstrated the ability to perform intrapleural administration of AAVrh.10-hA1AT in a subject, thereby achieving AAT serum levels greater than minimum therapeutic levels, whereby Applicant taught that the mouse and non-human primate animal model toxicology study was designed to provide confidence of the safety for a phase I/II trial to assess the safety and preliminary measure of efficacy of the AAVrh.10hA1AT vector intrapleurally administered to A1AT-deficient individuals with the ZZ or Z Null genotype and serum A1AT levels less than 11 uM (pg 171, col. 1, Clinical trial).

Conclusion
15. 	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633